DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11, which are drawn to an anode in the reply filed on 04 January 2021 is acknowledged.
	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 January 2021.


Information Disclosure Statements
The information disclosure statements submitted on May 07, 2019 and January 04, 2021 were filed, and submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 recites the limitation "The anode of claim 1, wherein the second active material comprises a mixture…" This limitation is unclear whether the mixture of this claim is referring the mixture…”. Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hilmi et al (US 2009/0246562) and Moon et al (US 2011/0250521). Hereinafter referred to as Hilmi and Moon, respectively.
Regarding claim 1, Hilmi discloses an anode (“molten carbonate fuel cell anode” [0014]), comprising:
a second layer comprising a second active material (“nickel-based alloy” [0014]) and a ceramic material (“ceramic additive” [0014]), the second active material comprising a NiAl alloy, a NiCr alloy, or a mixture thereof ([0015]).
Hilmi does not disclose a first layer comprising a first active material, the first active material comprising a NiAl alloy or a mixture of a NiAl alloy and a NiCr alloy.
	However, Moon discloses an anode ([0047]) that may be made of any one of the group consisting nickel powder, aluminum powder, chromium powder, and mixtures thereof or alloy powder thereof. Moon teaches that an anode that comprises these elements improves high-temperature strength characteristics of the anode ([0048]). 
	Therefore, it would have been obvious for a person of ordinary skill in the art to add a first layer to the second layer of Hilmi, which comprises a first active material that is of NiAl alloy or a mixture of NiAl and NiCr alloys as in Moon, in order to achieve an anode that comprises two layers in which the first layer enhances its high-temperature strength characteristics.
Regarding claim 2, Moon discloses all of the limitations for the first layer of claim 1 as set forth above, and that the first layer further comprises a binder ([0052]). Similarly, Hilmi discloses that the second layer of claim 1 further comprises a binder ([0026]).
Regarding claim 4, Hilmi discloses all of the limitations for the second active material as set forth in claim 1 above, and that the second active material has a particle size in a range of 10 µm to 60 µm ([0015]), which is an overlapping range of the instant claimed range of 4 µm to 20 µm. It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Moon does not disclose the first active material having particles sizes of 4-20 microns. Hilmi discloses that its active material layer has a particle size from 10-60 microns  (0015]) in order to achieve a desired sub-micron anode structure ([0027]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to use the range for the particle size for the first active material layer in the device of modified Hilmi in 
Regarding claim 5, Moon discloses all of the limitations as set forth for the first active material in claim 1 above, and wherein the first active material comprises the mixture of the NiAl alloy and the NiCr alloy, with the NiCr alloy present in an amount in a range of 10 wt% to 50 wt% ([0048]).
Regarding claim 7, Hilmi discloses all of the limitations for the second active material as set forth in claim 1 above, wherein the ceramic material may comprise of one or more of a group that includes LiAlO2, CeO2, and yttria-stabilized zirconia ([0024]).
Regarding claim 8, Hilmi discloses all of the limitations for the second active material as set forth in claim 7 above, wherein the ceramic material comprises LiAlO2 ([0024]).
Regarding claim 11, Hilmi discloses all of the limitations as set forth for the anode in claim 1 above, and wherein the anode further comprises a porous anode support (“porous support member” [0029]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hilmi (US 2009/0246562) and Moon (US 2011/0250521) as applied to 1 above, and further in view of Dadheech et al (US 2011/0262826), which will be referred to as Dadheech hereinafter.
Regarding claim 3, Moon and Hilmi discloses all of the limitations for the first layer and the second layer as set forth for claim 1 above. Moon and Hilmi does not disclose that the first layer and the second layer has a thickness in a range of 50 µm to 125 µm.
However, Dadheech discloses an anode (“anode plate” [0040]) that comprises a first layer (“160” Fig. 6) and a second layer (“164” Fig. 6) that are both formed of a nickel alloy ([0040]). Dadheech teaches that both the first and second layers may have a thickness in the range of 5 µm to 50 µm ([0040]). Furthermore, Dadheech teaches that the range of thickness for the first and second layer may vary to impart desired rigidity, conformity, and resiliency ([0040]).
Therefore, it would have been obvious for a person of ordinary skill in the art to select the range of Dadheech for the thickness of the first layer and the second layer of Moon and Hilmi, respectively, in order to obtain the desired rigidity, conformity, and resiliency. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hilmi (US 2009/0246562) and Moon (US 2011/0250521) as applied to claim 1 above, and further in view of Marianowski et al (US 4,247,604), which will be referred to as Marianowski hereinafter.
Regarding claim 6, Hilmi discloses all the claim limitations as set forth above but Hilmi does not disclose that the second active material comprises a mixture of the NiAl alloy in an amount in a range of 10 wt% to 90 wt%, and the NiCr alloy in an amount in a range of 10wt% to 90 wt%.
	However, Marianowski discloses an anode comprising a second active material that is made of about 0.5 wt% to about 20 wt% of a stabilizing agent can be selected from a group that includes chromium (Cr), aluminum (Al; Col 3, Line 21), a ceramic material (“oxide or alkali metal salt” Col 3, Line 21), or a mixture thereof, and the rest of the active material is substantially a metal selected from a group that includes nickel (Ni; Col 3, Line 24). Marianowski teaches that an anode with 10 wt% Cr and the rest of it being Ni resulted in stable pore diameter (Col 5, Line 2, Fig. 7) and a high stable power output (Fig. 2) during long term fuel cell operation. Marianowski also teaches that another Ni anode with up to 5 wt% of an alumina showed a high power output as well (Fig. 2), and that an addition of anywhere between 0.5 wt% to about 5 wt% alumina to the active material provided dispersion benefits throughout the metal powder of the anode that results in better uniformity in anode structure (Col 5, Line 32). 
	Therefore, it would have been obvious for a person of ordinary skill in the art to modify the second active material of Hilmi by utilizing a mixture of alloys consisting of NiAl and NiCr as taught by Marianowski  in order to achieve stable pore diameter, a high stable power output and better uniformity in anode structure. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hilmi (US 2009/0246562) and Moon (US 2011/0250521)as applied to claim 1 above, and further in view of Yamamoto et al (US 2017/0170462 – English equivalent of KR 20160124222A), which will be referred to as Yamamoto hereinafter.
Regarding claim 9, Hilmi discloses all of the limitations for the second active material as set forth in claim 1 above, wherein the ceramic material has an average particle size (“mean 
Yamamoto discloses an anode (“negative electrode” [0041]) that comprises an alloy and a ceramic material ([0041]). Yamamoto teaches that the average particle size (“average grain size” [0088]) of the ceramic material is in a range of 0.001 µm to 0.5 µm, and that it is utilized to suppress crack propagation in the anode ([0088]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the ceramic material of Hilmi by selecting a range for its average particle size to be 0.001 µm to 0.5 µm in order to achieve an anode that possesses suppressed crack propagation.

Regarding claim 10, Hilmi discloses all of the limitations for the second active material as set forth in claim 1 above, wherein the ceramic material is present in an amount between 5 vol% and 50 vol% in the second layer. Hilmi does not explicitly disclose a wt% range for the ceramic material in the second layer.
However, Yamamoto discloses an anode (“negative electrode” [0041]) that comprises an alloy and a ceramic material ([0041]). Yamamoto teaches that the ceramic material is present in the anode with the alloy in an amount of more than 0.1 mass% and less than 50 mass% ([0086]). Furthermore, Yamamoto teaches that the range for the ceramic material present with the alloy ensures sufficient discharge capacity and achieve the effect of suppressing crack propagation ([0086]).
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the range for the amount of ceramic material present in the second layer of Hilmi by selecting the range of Yamamoto in order to achieve an anode 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721